IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-31190
                          Conference Calendar



CHRISTOPHER ERUCHALU,
                                           Plaintiff-Appellant,


versus

IMMIGRATION AND NATURALIZATION SERVICE,
                                           Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 96-CV-1075
                        - - - - - - - - - -
                           April 15, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Because there is no final district court order, we lack

jurisdiction over the appeal of Immigration and Naturalization

Service (INS) detainee Christopher Eruchalu, Sr., No. 316581.     28

U.S.C. § 1291.    We note the correctness of the district court’s

determination that it lacked subject-matter jurisdiction over

Eruchalu’s petition under 28 U.S.C. § 2241.     Accordingly, we

DISMISS AS MOOT Eruchalu’s motions for a stay of deportation and

appointment of counsel.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                     No.
                    - 2 -

APPEAL DISMISSED.